DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Dorum (US 2019/0325739 A1).
Regarding claim 1, Hubbard discloses an information processing apparatus having a controller comprising at least one processor (see at least Figures 1 and 5, items 155 and 500 | [0023] note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038]) configured to perform: 
obtaining first data representing a driving tendency of a first vehicle (see at least Figures 1 and 3, items 110, 115, 120 and 310 | [0015-0019] note the first vehicle (110, 310) obtains first data, such as position, via a positioning device (115) for transmission to a wireless network (135) | [0030] note the positioning device (115) of the first vehicle (110, 310) tracks location and speed for collection at the server (155)); 
obtaining second data representing a driving tendency of each second vehicle located in the vicinity of the first vehicle (see at least Figure 3, items 320-360 | [0030-0031] note the positioning device (115) of each of the second vehicles (320-360) tracks location and speed for collection at the server (155)); 
aggregating the second data corresponding to a plurality of the second vehicles thereby to generate reference data (see at least [0030-0031] note the server (155) generates an average speed and a standard deviation for the second vehicles (320-360) in a five mile portion of the roadway); and
calculating a degree of similarity between the first data and the reference data thereby to make a notification to a driver of the first vehicle when there is a deviation of a predetermined value or more between the first data and the reference data (see at least [0014] | [0030-0031] note the server (155) generates and transmits an alert to the first vehicle (110, 310) if the first vehicle’s (110, 310) speed exceeds twice the standard deviation of an average speed for the second vehicles (320-360) in the five mile portion of the roadway).
However, Hubbard does not specifically disclose aggregating the second data corresponding to a plurality of the second vehicles on a lane by lane basis thereby generating reference data.
It is known to collect first and second data in different ways.  For example, Dorum teaches an information processing apparatus that aggregates second data corresponding to a plurality of second vehicles on a lane by lane basis thereby generating reference data (see at least Figure 1, items 5 and 20 | [0004] | [0048] note collection of first and second data from first and second vehicles (5) | [0057] | [0087] note the speed of traffic in a first lane may be considerably slower than the traffic in a second or third lane at a location a short distance ahead of the vehicle's 5 current location, thus a lane-level alert may be provided indicating that the speed of traffic in first lane is considerably slower than the traffic in the second and third lanes ahead | [0088-0089]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dorum into Hubbard.  This provides the ability to notify Hubbard’s first driver (who may be exhibiting aberrant behavior, such as speeding, with respect to a first lane) with a lane-specific alert indicating that a plurality of second vehicles in the first lane ahead of the first vehicle are moving considerably slower than the first vehicle and that the driver should merge to a faster moving second or third lane to help prevent an accident (see [0036] of Hubbard | [0087] of Dorum).
Regarding claim 2, Hubbard in view of Dorum, as addressed above, teach wherein the first data and the second data are data representing driving tendencies of the first vehicle and the second vehicles, respectively, in a past predetermined period of time (see at least [0089] of Dorum, note vehicle lane patterns may be established based on one or more days, times, hours, etc. | [0087] of Dorum). 
Regarding claim 3, Hubbard in view of Dorum, as addressed above, teach wherein the first data is data generated by the first vehicle, and the second data is data generated by the second vehicles (see at least [0017-0019] of Hubbard | [0030] of Hubbard | [0057] of Dorum).
Regarding claim 4, Hubbard in view of Dorum, as addressed above, teach wherein the controller aggregates the second data generated by the second vehicles in a predetermined range including a point at which the first vehicle generates the first data (see at least [0030-0031] of Hubbard, note the first data from the first vehicle (110, 310) is compared to all other second vehicles (320-360) in that same highway area, such as a five mile portion of the highway).
Regarding claim 5, Hubbard in view of Dorum, as addressed above, teach wherein the controller aggregates the second data generated by the second vehicles in a predetermined period of time including a point in time at which the first vehicle generates the first data (see at least [0089] of Dorum, note vehicle lane patterns may be established based on one or more days, times, hours, etc. | [0087] of Dorum).
Regarding claim 6, Hubbard in view of Dorum, as addressed above, teach wherein the driving tendencies are tendencies related to speed (see at least [0030-0031] of Hubbard, note speed | [0087] of Dorum).
Regarding claim 9, Hubbard in view of Dorum, as addressed above, teach wherein the controller calculates the degree of similarity by using the reference data corresponding to a lane in which the first vehicle is traveling (see at least [0035] of Hubbard, note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] of Hubbard | claims 6, 10 and 13 of Hubbard, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted | [0087] of Dorum).
Regarding claim 12, Hubbard discloses an information processing method (see at least Figures 1, 4 and 5, items 155 and 500 | [0023] note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038]) comprising: 
obtaining first data representing a driving tendency of a first vehicle (see at least Figures 1 and 3, items 110, 115, 120 and 310 | [0015-0019] note the first vehicle (110, 310) obtains first data, such as position, via a positioning device (115) for transmission to a wireless network (135) | [0030] note the positioning device (115) of the first vehicle (110, 310) tracks location and speed for collection at the server (155)); 
obtaining second data representing a driving tendency of each second vehicle located in the vicinity of the first vehicle (see at least Figure 3, items 320-360 | [0030-0031] note the positioning device (115) of each of the second vehicles (320-360) tracks location and speed for collection at the server (155)); 
aggregating the second data corresponding to a plurality of the second vehicles thereby to generate reference data (see at least [0030-0031] note the server (155) generates an average speed and a standard deviation for the second vehicles (320-360) in a five mile portion of the roadway); and 
calculating a degree of similarity between the first data and the reference data thereby to make a notification to a driver of the first vehicle when there is a deviation of a predetermined value or more between the first data and the reference data (see at least [0014] | [0030-0031] note the server (155) generates and transmits an alert to the first vehicle (110, 310) if the first vehicle’s (110, 310) speed exceeds twice the standard deviation of an average speed for the second vehicles (320-360) in the five mile portion of the roadway).
However, Hubbard does not specifically disclose aggregating the second data corresponding to a plurality of the second vehicles on a lane by lane basis thereby generating reference data.
It is known to collect first and second data in different ways.  For example, Dorum teaches an information processing apparatus that aggregates second data corresponding to a plurality of second vehicles on a lane by lane basis thereby generating reference data (see at least Figure 1, items 5 and 20 | [0004] | [0048] note collection of first and second data from first and second vehicles (5) | [0057] | [0087] note the speed of traffic in a first lane may be considerably slower than the traffic in a second or third lane at a location a short distance ahead of the vehicle's 5 current location, thus a lane-level alert may be provided indicating that the speed of traffic in first lane is considerably slower than the traffic in the second and third lanes ahead | [0088-0089]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dorum into Hubbard.  This provides the ability to notify Hubbard’s first driver (who may be exhibiting aberrant behavior, such as speeding, with respect to a first lane) with a lane-specific alert indicating that a plurality of second vehicles in the first lane ahead of the first vehicle are moving considerably slower than the first vehicle and that the driver should merge to a faster moving second or third lane to help prevent an accident (see [0036] of Hubbard | [0087] of Dorum).
Regarding claim 13, Hubbard in view of Dorum, as addressed above, teach wherein the first data and the second data are data representing driving tendencies of the first vehicle and the second vehicles, respectively, in a past predetermined period of time (see at least [0089] of Dorum, note vehicle lane patterns may be established based on one or more days, times, hours, etc. | [0087] of Dorum). 
Regarding claim 14, Hubbard in view of Dorum, as addressed above, teach wherein the first data is data generated by the first vehicle, and the second data is data generated by the second vehicles (see at least [0017-0019] of Hubbard | [0030] of Hubbard | [0057] of Dorum).
Regarding claim 15, Hubbard in view of Dorum, as addressed above, teach wherein the second data generated by the second vehicles is aggregated in a predetermined range including a point at which the first vehicle generates the first data (see at least [0030-0031] of Hubbard, note the first data from the first vehicle (110, 310) is compared to all other second vehicles (320-360) in that same highway area, such as a five mile portion of the highway).
Regarding claim 16, Hubbard in view of Dorum, as addressed above, teach wherein the second data generated by the second vehicles is aggregated in a predetermined period of time including a point in time at which the first vehicle generates the first data (see at least [0089] of Dorum, note vehicle lane patterns may be established based on one or more days, times, hours, etc. | [0087] of Dorum).
Regarding claim 17, Hubbard in view of Dorum, as addressed above, teach wherein the driving tendencies are tendencies related to speed (see at least [0030-0031] of Hubbard, note speed | [0087] of Dorum).
Regarding claim 20, Hubbard in view of Dorum, as addressed above, teach wherein the degree of similarity is calculated by using the reference data corresponding to a lane in which the first vehicle is traveling (see at least [0035] of Hubbard, note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] of Hubbard | claims 6, 10 and 13 of Hubbard, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted | [0087] of Dorum).
Regarding claim 21, Hubbard in view of Dorum, as addressed above, teach a non-transitory computer readable storage medium with a program stored therein for causing a computer to execute the information processing method according to claim 12 (see at least Figures 1, 4 and 5, items 155 and 500 of Hubbard | [0023] of Hubbard, note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038] of Hubbard).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Dorum (US 2019/0325739 A1) as applied to claims 1 and 12 above, and in further view of Ansari (US 2016/0357188 A1).
Regarding claim 7, Hubbard in view of Dorum do not specifically teach wherein the second data further includes data representing a preference of a driver of each second vehicle.
It is known for vehicles to transmit a variety of different data.  For example, Ansari teaches a system wherein second data further includes data representing a preference of a driver of each second vehicle (see at least [0242] note the driver monitoring unit (4102), which is part of the second vehicle (4102), can be configured to transmit the behavior parameters of the driver, such as vehicle speed, vehicle accelerations, driver location, seatbelt use, wireless device use, turn signal use, driver aggression, etc., to the server (4106) | [0289-0291] note the second vehicles’ have a dial that allows its user to indicate their (driving style) aggression).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ansari into Hubbard in view of Dorum.  This provides known alternative second data (e.g., speed, location and aggression) that can be transmitted in addition to Hubbard in view of Dorum’s second data (e.g., speed and location) while providing predictable results.  In addition, this may aid Hubbard in view of Dorum’s system in determining whether or not the driver’s weaving is characteristic of the driver’s style (see [0037] of Hubbard).
Regarding claim 18, Hubbard in view of Dorum and Ansari, as addressed above, teach wherein the second data further includes data representing a preference of a driver of each second vehicle (see at least [0242] of Ansari, note the driver monitoring unit (4102), which is part of the second vehicle (4102), can be configured to transmit the behavior parameters of the driver, such as vehicle speed, vehicle accelerations, driver location, seatbelt use, wireless device use, turn signal use, driver aggression, etc., to the server (4106) | [0289-0291] of Ansari, note the second vehicles’ have a dial that allows its user to indicate their (driving style) aggression).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Dorum (US 2019/0325739 A1) as applied to claim 1 above, and in further view of Kumabe (US 2012/0330527 A1).
Regarding claim 10, Hubbard in view of Dorum, as addressed above, teach wherein the controller records a distance between the first vehicle and each second vehicle when aggregating a plurality of pieces of the second data (see at least [0035] of Hubbard, note how closely the first vehicle may be relative to the second vehicle | [0087] of Dorum, note short distance).
However, Hubbard in view of Dorum do not specifically teach performing weighting.
It is known to store data in different ways.  For example, Kumabe teaches a system wherein a controller performs weighting according to a distance between a first vehicle and each second vehicle when aggregating a plurality of pieces of second data (see at least [0107-0108]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kumabe into Hubbard in view of Dorum.  This provides the ability to provide more weight to the inter-vehicle distances of the closer second vehicles than the further second vehicles, thus providing a more accurate determination of Hubbard in view of Dorum’s inter-vehicle distance.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Dorum (US 2019/0325739 A1) as applied to claim 1 above, and in further view of Webster (US 2021/0295443 A1).
Regarding claim 11, Hubbard in view of Dorum do not specifically teach wherein the controller determines a content of the notification based on a magnitude of the deviation.
It is known to determine a notification in different ways.  For example, Webster teaches an apparatus with a controller, wherein the controller determines a content of a notification based on a magnitude of the deviation (see at least Figure 9 | [0108-0109] note the insured individual's automobile insurance risk assessment rating may increase or decrease, if, for example, the insured individual's relative speed (i.e., average velocity differential) is above or exceeds a certain threshold range (e.g., a threshold mph range or a threshold percentage range) of the average velocity of the other vehicles in the vicinity, the insured individual may be exhibiting risker than average driving behavior | [0110] note the magnitude of the driver’s risk | [0117-0118] note the content of the transmitted notification is based on the magnitude of the driver’s risk).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Webster into Hubbard in view of Dorum.  This allows Hubbard in view of Dorum’s alert to be customized based upon how risky the driver is driving, thus providing the driver with context regarding the alert.

Response to Arguments
Applicant’s arguments with respect to claims dated August 9, 2022 have been considered but are moot in view of the new ground of rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687